Title: To James Madison from Philip Rider, ca. 26 July 1813 (Abstract)
From: Rider, Philip
To: Madison, James


Ca. 26 July 1813. “Haveing Wrote Several letters to the Commisary General of Prisoners of War to which I have not Receaved any answer I am at lenth Constrained to beleave that I have not addressed my Self to the Propper office of the Goverment and there fore take the Liberty of addressing you on the Same Subject no doupting but you will pay attention your Self or Caws attention to be paid to the wish of an unfortinate Seaman I was Master of the Schooner Experiment of Baltimore from Charleston to Bourdieux but Captured on the Vioage and after being detained three Months and a Half Crusing onboard of five different Man of War at last Sent to plymouth England there Kept in Mill Prison one Week and then Paroled at ashburton I Remained there three and a half Months and then was permited to Return on parole in the Cartel Robinson Potter for Newport Rhode Island where I arrived about the fifth of May last I Came on Emedeatly to Baltimore and from thence Sent on my Paroel to General Mason Requesting to be Exchanged but not Receaving any answer I Have taken the Liberty of writing to you to ask that Som attention may be paid to My Request I Have no doupt that there are Several Masters of vesels paroled out of Baltimore alone as well as other Places for whome my Exchange may Readly be Maid I will take the Liberty of Mentioning three for whom I am inclined to beleave no one has yet been Exchanged
“Captn dryden of Ship Henery
“Captn Lye of Ship Hopewell
“Captn Tyrer of Ship John
Captured By the Privateer Comet of Baltimore Capt Boyle.”
Adds in a postscript: “Being Desirous of Serving my Cuntry and to Retaliate for my abuses Receaved from the Enemy (for they have Robed me of all my Hard Earnings for Several years took all my nauticles instruments and part of my Cloaths) Having had Several oppertunites in publick ⟨and⟩ Private Vesels Cannot Move Untill I am acknolaged to be Exchanged, Knowing if I did S⟨o?⟩ that they would Show me no Mercey.”
“Pleas direct a Line to the Care of Thomas Sheppard Merchant Fells Point Baltimore.”
